EXHIBIT 10.3
 
MUTUAL RELEASE
 
Each of Corel Corporation (the "Company"), Vector Capital Partners II
International, Ltd. on its own behalf and on behalf its controlled affiliates,
subsidiaries and their respective predecessors, successors and assigns
(collectively the "Releasor") in consideration of the release to be provided to
the Releasor below and for other good and valuable consideration, the adequacy
of which is hereby acknowledged, hereby, effective as of the date hereof,
irrevocably and unconditionally remises, releases and forever discharges the
undersigned individual (the "Director"), a director of the Company and his
heirs, executors, legal personal representatives, administrators, trustees,
successors and assigns (the "Director Released Parties") of and from all and any
actions, manner of actions, causes of actions, suits, proceedings, executions,
judgements, duties, debts, dues, accounts, bonds, losses, injury, indemnities,
expenses, interest, covenants (whether express or implied), agreements, liens,
liabilities, grievances, claims, costs, damages, monies and demands of every
nature and description whatsoever, at law or in equity, or under any statute
whether known or unknown, suspected or claimed, matured or unmatured, contingent
or otherwise (collectively, the "Claims"), which the Releasor now has, or ever
had or hereafter can, shall or may have or assert, now or at any time in the
future, for or by reason of or in any way arising out of any cause, matter or
thing whatsoever which arises as a result (for the avoidance of doubt, either
directly or indirectly) of the Director having been a director of the Company of
every nature and kind, save and except that this release shall not be effective
to release the Director from any Claims arising out of or relating to fraud or
criminal conduct on the part of the Director.


The Director in consideration for the release to be provided to the Director
Released Parties above and for other good and valuable consideration, the
adequacy of which is hereby acknowledged, effective as of the date hereof,
irrevocably and unconditionally remises, releases and forever discharges the
Releasor, and their present and former directors, officers, employees, partners
and agents and each of their heirs, executors, legal personal representatives,
administrators, trustees, successors and assigns, of and from all Claims which
the Director Released Parties now have, or ever had or hereafter can, shall or
may have or assert, now or at any time in the future, for or by reason of or in
any way arising out of any cause, matter or thing whatsoever which arises as a
result (for the avoidance of doubt, either directly or indirectly) of the
Director having been a director of the Company of every nature and kind.


Notwithstanding anything contained herein, this release shall not extend to or
affect, or constitute a release of the Director Released Parties' right to sue,
claim against or recover from the Company and shall not constitute an agreement
to refrain from bringing, taking or maintaining any action against the Company
in respect of:


· 
any corporate indemnity existing by statute, contract or pursuant to any of the
constating documents of the Company provided in the Director Released Parties'
favour;



· 
the Director Released Parties' entitlement to any insurance maintained for the
benefit or protection of existing or former directors and/or officers of the

 

--------------------------------------------------------------------------------


 
 

    Company including without limitation, directors' and officers' liability
insurance; or



· 
any unpaid remuneration or entitlements to have expenses reimbursed.



Each of the Releasor and the Director covenants and agrees that it shall not
commence, maintain or enforce or cause to be commenced, maintained or enforced
or join, assist, aid or act in concert in any manner whatsoever with any other
person in any proceedings of any kind or nature whatsoever (including without
limitation any cross claim, counterclaim, third party action or application)
against any person as a result of any injury, loss or damage that the Releasor
or the Director Released Parties, as the case may be, may have suffered in
respect of any or all matters released by it in this release, including, without
limitation, proceedings against any person who has or might be entitled to claim
contribution, indemnity, damages or other relief from the other, as applicable,
whether pursuant to statute or otherwise.


Each of the Releasor and the Director covenants and agrees that if it hereafter
makes or participates in the making of any claim or commences or threatens to
commence or participate in any claim against the other for or by reason of any
cause, matter, claim or action that, pursuant to this instrument, has been
released by the party, this release may be raised as an estoppel and complete
bar to any such claim.


Each of the Releasor and the Director covenants and warrants that it has not
transferred or assigned, nor entered into any agreement to transfer or assign,
to any other person any Claim or any interest in any Claim, held by the Releasor
or the Director, as applicable, or formerly held by the Releasor or the
Director, as applicable,  in respect of any or all matters released by it,
pursuant to the terms of this release.


Each of the Releasor and the Director hereby expressly waives and relinquishes
to the fullest extent permitted by law, the provisions, rights and benefits of
any statute, law, rule or regulation which might otherwise render a release
unenforceable with respect to any matters released hereunder.


The Releasor reasonably believes that it is fully familiar with the facts and
circumstances which are sufficient to enable it to enter into this release. The
Releasor further expressly acknowledges and agrees that the release set forth
herein extends to any matters which are presently unknown, as well as matters
which may be known as at the date hereof.


The Director reasonably believes that it is fully familiar with the facts and
circumstances which are sufficient to enable it to enter into this release. The
Director further expressly acknowledges and agrees that the release set forth
herein extends to any matters which are presently unknown, as well as matters
which may be known as at the date hereof.


The Releasor hereby acknowledges that it is aware of the terms of this release
and that it represents a full and final release and discharge of all claims.



--------------------------------------------------------------------------------


 
 
The Releasor also acknowledges and agrees that the Releasor has relied wholly
upon the Releasor's own judgment, belief and knowledge and has not been
influenced in making this release by any representations or statements by the
Director.


The Director hereby acknowledges that it is aware of the terms of this release
and that it represents a full and final release and discharge of all claims
except as expressly set out above.


The Director also acknowledges and agrees that the Director has relied wholly
upon the Director's own judgment, belief and knowledge and has not been
influenced in making this release by any representations or statements by the
Releasor.


Each of the Director and the Releasor hereby acknowledges that in the event that
any provision of this release, or any part thereof, shall be found to be void or
invalid by a court of competent jurisdiction, such void or invalid provision, or
part thereof, shall be deemed to be severed from this release without in anyway
affecting the validity, enforceability or effect of any of the remaining
provisions, or parts thereof, which shall be and remain in full force and
effect.


The Director and the Releasor each agree that no party hereto shall assign its
rights or transfer its obligations hereunder without the prior written consent
of the other parties hereto and the parties agree to promptly sign such further
documents and instruments, and do and perform and cause to be done and performed
such further and other acts and things as may be necessary or desirable in order
to give full effect to this release and every part thereof.


Each of the Director and the Releasor agree that this release may be executed in
counterparts and by facsimile, each of which so executed shall be deemed to be
an original and all such counterparts together shall constitute one and the same
instrument.


This release shall be binding upon and enure to the benefit of the Releasor and
its successors and assigns. This release shall be binding upon and enure to the
benefit of the Director and his successors, heirs, legal representatives and
assigns.


The parties agree that they have each had the opportunity of obtaining
independent legal counsel before executing this release.


This release shall be governed by and construed in accordance with the laws of
Ontario and the federal laws of Canada applicable therein.


[Remainder of this page intentionally left blank]
 
 

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF the parties have executed this release this ______________
day of __________, 2010.


SIGNED & DELIVERED
In the presence of:
 
 
     
Witness
   
Director on his own behalf and on behalf of the applicable Director Released
Parties

 
 

 

 
COREL CORPORATION on its own behalf and behalf of its controlled affiliates and
subsidiaries
         
 
   
Name: Eleanor Lacey
   
Title: Vice President & General Counsel,
   
       Vice President, Business Development
         
VECTOR CAPITAL PARTNERS II INTERNATIONAL, LTD. on its own behalf and behalf of
its controlled affiliates and subsidiaries
         
 
   
Alexander R. Slusky
   
Director
 






--------------------------------------------------------------------------------